NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



          United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted October 18, 2010
                                Decided November 29, 2010



                                           Before

                             WILLIAM J. BAUER, Circuit Judge

                             RICHARD A. POSNER, Circuit Judge

                             KENNETH F. RIPPLE, Circuit Judge



No. 10-2601

UNITED STATES OF AMERICA,                           Appeal from the United States
          Plaintiff-Appellee,                       District Court for the Central
                                                    District of Illinois.
                     v.
                                                    No. 1:00-cr-10089–MMM-JAG
CHARLES WOODS,
         Defendant-Appellant.                       Michael M. Mihm, Judge.



                                          ORDER

       Charles Woods was convicted on two counts of distribution of five or more grams of
cocaine base, in violation of 21 U.S.C. § 841(a)(1). Based on the amount of cocaine base
attributable to Mr. Woods, and adjusted for Mr. Woods’s role in the offense, the district court
concluded that Mr. Woods’s offense level was 38. The district court also determined that Mr.
Woods was a career offender; under the career offender guidelines, Mr. Woods’s offense level
was 37. Because the offense level for the drug quantity guideline was greater, the court
employed an offense level of 38, which yielded a corresponding sentencing range of 360
months to life. The district court sentenced Mr. Woods to 360 months’ imprisonment on each
count. On appeal, this court affirmed Mr. Woods’s conviction.
No. 10-2601                                                                                    Page 2

       On May 23, 2008, relying on the amendment reducing the offense levels for crack
cocaine offenses, Mr. Woods filed an initial motion for a sentencing reduction under 18 U.S.C.
§ 3852(c). The district court denied the motion on the ground that the amendment did not
have the effect of lowering Mr. Woods’s applicable guideline range because application of the
career offender guideline yielded the same sentencing range.

        On May 6, 2010, Mr. Woods filed a second motion under § 18 U.S.C. § 3852(c) in which
he sought reduction of his sentence based on this court’s decision in United States v. Corner, 598
F.3d 411 (7th Cir. 2010). Mr. Woods argued that Corner permitted the district court to disagree
with the Sentencing Guidelines policy statements that had precluded the district court from
reducing Mr. Woods’s sentence during the initial proceedings under 18 U.S.C. § 3582(c). The
district court held that Corner did not apply retroactively and therefore did not provide a basis
for granting Mr. Woods relief.

       On appeal, Mr. Woods renews his argument that our decision in Corner provides a basis
for granting relief under § 3582(c). We disagree. Based on the language of § 3582(c)(2) and the
Supreme Court’s interpretation of that statutory language in United States v. Dillon, 130 S. Ct.
2683 (2010), we believe that the district court properly denied Mr. Woods’s motion.

      Mr. Woods seeks a reduction in his sentence pursuant to 18 U.S.C. § 3582, which
provides in relevant part:

               [I]n the case of a defendant who has been sentenced to a term of
               imprisonment based on a sentencing range that has subsequently been
               lowered by the Sentencing Commission pursuant to 28 U.S.C. 994(o),
               upon motion of the defendant or the Director of the Bureau of Prisons,
               or on its own motion, the court may reduce the term of imprisonment,
               after considering the factors set forth in section 3553(a) to the extent that
               they are applicable, if such a reduction is consistent with applicable policy
               statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(2) (emphasis added). The Supreme Court has made clear that the intent of
§ 3582(c)(2) is “to authorize only a limited adjustment to an otherwise final sentence and not
a plenary resentencing proceeding.” Dillon, 130 S. Ct. at 2691. Additionally, the Court has
established a procedure for evaluating motions brought pursuant to this section: “A court
must first determine that a reduction is consistent with § 1B1.10 before it may consider
whether the authorized reduction is warranted, either in whole or in part, according to the
factors set forth in § 3553(a).” Id.

       Turning to § 1B1.10, Application Note 1(A) states:

               Eligibility for consideration under 18 U.S.C. § 3582(c)(2) is triggered only
No. 10-2601                                                                                    Page 3

              by an amendment listed in subsection (c) that lowers the applicable
              guideline range. Accordingly a reduction in the defendant’s term of
              imprisonment is not authorized under 18 U.S.C. § 3582(c)(2) and is not
              consistent with this policy statement if: . . . .(ii) an amendment listed in
              subsection (c) is applicable to the defendant but the amendment does not
              have the effect of lowering the defendant’s applicable guideline range because
              of the operation of another guideline or statutory provision . . . .

U.S. Sentencing Guideline Manual § 1B1.10, cmt n.1(A) (2010) (emphasis added).

        Here, there is no question that, after Mr. Woods’s sentencing, the Sentencing
Commission lowered the sentencing range for crack cocaine convictions. However, it also is
the case that, if Mr. Woods had not been sentenced based on the amount of crack cocaine
attributable to him, he would have been sentenced under the career offender guideline. If the
district court had employed the career offender guideline instead of the crack cocaine
guideline, the same sentencing range would have resulted. According to application note
1(A)(ii), it would be inconsistent with the policy statement for the court to entertain Mr.
Woods’s motion to reduce his sentence because the amendment does not have the effect of
lowering Mr. Woods’s guideline range. Thus, although Corner now allows a district court to
disagree with the policy inherent in the career offender guideline and to sentence a defendant
below that guideline range, the statute under which Mr. Woods seeks relief still requires that
reductions be granted only when consistent with policy statements. Here, the policy statement
allows for a modification under § 3582(c)(2) only when the presumptive guideline range is
affected. That has not occurred here.

                                                                                      AFFIRMED